        Case 2:20-cv-01189-MJH-LPL Document 8 Filed 09/14/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN RICHARD JAE,                        )
                                         )
                     Plaintiff,          )
                                         )
      vs.                                )            Civil No. 20-cv-1189
                                         )
ALLEGHNEY COUNTY JAIL                    )
MEDICAL STAFF, DR. STECHSHULTE)
Medical Director- Allegheny County Jail, )
WARDEN HARPER, CHIEF DEPUTY )
WARDEN L. WILLIAMS, SGT. LEE, )
and ALLEGHENY COUNTY,                     )
                                         )
                     Defendants.         )

                                      OPINION and ORDER

       This case was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1)(A) and (B), and Local

Rule of Civil Procedure 72. The Magistrate judge issued a Report and Recommendation, filed

August 12, 2020, recommending that Plaintiff's Motion for Leave to Proceed in forma pauperis be

denied in accordance with 28 USC 1915(g), and that this action be dismissed without prejudice

until such time that Plaintiff pays the full $400.00 filing fee. ECF No. 5. Plaintiff has filed

Objections to the Report and Recommendation. ECF No. 7. For the reasons that follow, after de

novo review, the Court finds that Plaintiff’s objections do not undermine the recommendation of

the Magistrate Judge. The motion for injunctive relief will be denied and the Report and

Recommendation will be adopted as the Opinion of the court, as supplemented herein.

       Plaintiff objects to the Magistrate Judge’s finding that Plaintiff made only one claim that

might be construed as placing him in imminent danger of serious physical injury. The allegations


                                                  1
         Case 2:20-cv-01189-MJH-LPL Document 8 Filed 09/14/20 Page 2 of 3




in support of that claim are that he must go without his heart and high blood pressure medications

for several days at a time due to the Allegheny County Jail’s policy of ordering such medications

only for thirty days at a time. He further alleges that such conduct places him in imminent danger

of suffering a heart attack, stroke, or death. Plaintiff does not appear to object to the conclusion

that said allegations do not amount to imminent danger of serious physical injury. To the extent

he does object, the Court finds no error with the Magistrate Judge’s conclusion regarding said

allegations.

       Plaintiff specifically objects to the Magistrate Judge’s failure to find that he has alleged

that he in in imminent danger of serious physical injury based on his allegation that Dr.

Stechshulte refuses to send him out to see an ophthalmologist for his cataracts because the jail

considers procedures for this condition to be elective and not medically necessary. Plaintiff

claims that this allegation is sufficient to show that he is in imminent danger of losing his

eyesight. Plaintiff, however, cannot allege that his risk of losing his eyesight is imminent.

Imminent dangers are those dangers which are about to occur at any moment or are impending.

Abdul-Akbar v. McKelvie, 239 F.3d 307, 315 (3d Cir. 2001). At best, he alleges that he might

lose his vision in weeks, months, or years. Thus, his allegation is speculative and not suggestive

of an imminent, impending harm. Accordingly, the Court finds that said allegation does not

amount to imminent danger of serious physical injury.

       Because Plaintiff has had three qualifying dismissals and he has not shown that

Defendants’ actions have placed him in imminent danger of serious physical injury, the Court will

deny Plaintiff’s application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g).




                                                  2
         Case 2:20-cv-01189-MJH-LPL Document 8 Filed 09/14/20 Page 3 of 3




       Accordingly, after de novo review of the pleadings and the documents in the case, together

with the Report and Recommendation, the following order is entered:

       AND NOW, this 14th day of September, 2020, it is hereby ORDERED as follows:

       The Magistrate Judge’s Report and Recommendation, ECF No.5, dated August 12, 2020,

is adopted as the Opinion of the Court, as supplemented herein

       Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (ECF No. 1) is DENIED, and

this action is dismissed without prejudice to Plaintiff’s right to reopen it by paying the full

$400.00 filing fee.



       IT IS SO ORDERED.


                                                       __________________________
                                                        _________________
                                                                       ______________
                                                       Marilyn J.
                                                               J Horan
                                                       United States District Court Judge




cc:    John Richard Jae
       DOC and POD #2183 5F
       Allegheny County Jail
       950 Second Ave.
       Pittsburgh, PA 15219-3100
       (via U.S. First Class Mail)

       All Counsel of Record
       (via ECF electronic notification)




                                                   3
